Opinion Per Curiam. The alleged errors of which counsel for appellant complain in this appeal to reverse a judgment of $90, recovered by appellee, should appear from a bill of exceptions. Ho bill of exceptions is in the transcript certified by the clerk of the County Court. There is what purports to be such document certified, but it is fatally defective in that it is not attested by the seal of the trial judge. The statute requires the seal as well as the signature of the trial judge, and where that is wanting to such a document, this court will not look into it to see whether error has been committed. Section 59, Practice Act; Jones v. Sprague, 2 Scam. 55; Miller v. Jennings, 44 Ill. 443. Judgment affirmed.